*175On March 9, 1997, Department of Public Safely ("DPS") officers received information from Tupu LeTilio that marijuana was being grown and cultivated on a plantation in Nu'uuli. The officers immediately drove to Nu'uuli and through the bush and up hills for thirty (30) minutes to the location of the suspected marijuana. They did not attempt to obtain a search warrant for the area. Upon arrival, the police confronted the defendant, Anetele'a Atafua ("Atafua"), who appeared to be attempting to conceal plants believed to be marijuana. The officers took custody of 16 plants.
On March 13, 1997, after forensic analysis of the seized plants tested positive for the active ingredient of marijuana, DPS officers executed an arrest warrant for Atafua. On March 25, 1997, the American Samoa Government ("ASG") filed an information against Atafua charging him with unlawful production of a controlled substance in violation of A.S.C.A. §§ 3.1020,13.1001(h) and (m), 13.1006, and 46.3207(a)(2).
Atafua now moves to suppress the evidence obtained during the search on the Nu'uuli plantation on the ground that the warrantless search violated Atafua’s constitutional right against unreasonable searches and seizures.
Discussion
Article I, § 5 of the Revised Constitution of American Samoa guarantees the right of individuals "to be secure in their persons, houses, papers, and effects, against unreasonable searches and seizures." This provision protects only those who have a legitimate expectation of privacy with respect to the searched area. See Rawlings v. Kentucky, 448 U.S. 98, 104, 65 L. Ed. 2d 633, 641 (1980); Rakas v. Illinois, 439 U.S. 128, 148, 99 S. Ct. 421, 433 (1978); Alderman v. United States, 394 U.S. 165, 174, 22 L. Ed. 2d 176, 187 (1969) (stating that the right to be free from an unreasonable search is a "personal right" which "may not be vicariously asserted").
In the instant case, Atafua has neither asserted nor demonstrated that he has a property or possessory interest in the area of bush land on which the marijuana plants were discovered. We thus have insufficient information to conclude that Atafua had a legitimate expectation of privacy in the searched area, and we cannot conclude that the search violated Atafua’s constitutional rights. Even if the police violated someone else’s constitutional rights by failing to obtain a warrant before conducting the search on the property, such information does not justify exclusion of the seized evidence in Atafua’s prosecution.
*176Conclusion and Order
Accordingly, the motion to suppress is DENIED.
It is so Ordered.